DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on September 29, 2020, November 18, 2020, and May 21, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al., US 20200396654 A1, hereinafter “Freda.”
Consider claim 1. Freda discloses: 
a communication method, wherein the method comprises: 
receiving, by a terminal device, broadcast information (see fig. 1 and paragraphs [0017]: The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users; [0075]: A WTRU may perform initial access to a cell, for example, using RUL or SUL. An SUL configuration may be broadcast in minimum SI by a cell...), wherein the broadcast information comprises a first parameter and a second parameter that are for a first cell, wherein the first parameter is used to determine a minimum receive level value required by the first cell when the terminal device supports supplementary uplink (SUL) carrier transmission (see fig. 4 and  paragraphs [0075]: A WTRU may perform initial access to a cell, for example, using RUL or SUL. An SUL configuration may be broadcast in minimum SI by a cell. A WTRU may select an SUL for initial access, for example, when (e.g. only when) a DL quality of a serving cell may be below a threshold; [0087]: For example, in 402, 404, 410, and 412, the WTRU may determine selection or reselection parameters based on Serving DL Cell quality (e.g., RSRP) and/or SUL support (e.g., on the SUL frequency) of the WTRU. In 406, 408, 414, 416, and 418, the WTRU may perform an evaluation and/or selection/reselection procedure, for example, using values determined during 402, 404, 410, and/or 412. In 404-408, the WTRU may be determining whether to measure other cells and trigger ranking and reselection. In 412-418, the WTRU may be performing cell ranking and reselection decisions. In 414-416, the neighbor cells to consider for reselection may be further dependent on the same condition as 406-408; [0106]: ... If a WTRU is camped on a cell with a SUL, the WTRU may use cell reselection parameters associated with SUL. If a WTRU is camped on a cell without SUL, the WTRU may use cell reselection parameters associated with a cell without SUL. Such difference may allow a WTRU to initiate intra-frequency measurements more quickly (e.g., to account for reduced UL coverage) when a cell does not support SUL. The cell reselection parameters may be area specific (e.g., and not cell specific)...), and wherein the second parameter is used to determine a minimum receive level value required by the first cell when the terminal device does not support SUL carrier transmission (see paragraph [0075]: A WTRU may perform initial access to a cell, for example, using RUL or SUL. An SUL configuration may be broadcast in minimum SI by a cell. A WTRU may select an SUL for initial access, for example, when (e.g. only when) a DL quality of a serving cell may be below a threshold); and 
performing, by the terminal device, cell selection or cell reselection based on the first parameter when the terminal device supports SUL carrier transmission (see paragraphs [0005]: A wireless transmit/receive unit (WTRU), may use different cell suitability criteria based on whether the cell is configured with a SUL that the WTRU supports. For example, the WTRU may determine suitability of a cell. If the cell is configured with a SUL and the WTRU supports SUL communication for the frequency (e.g., SUL frequency) of the cell, then the WTRU may determine the suitability of the cell using first cell suitability criteria. If the cell is not configured with a SUL or the WTRU does not support SUL communication for the frequency of the cell, then the WTRU may determine suitability of the cell using second cell suitability criteria. Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0113]: A WTRU may receive in a SIB (e.g., SIB3) the common parameters for intra and inter-frequency cell reselection. Additionally, the WTRU may receive a SUL support neighboring list (e.g., in a SIB) containing the cell Ids of the neighboring cells supporting SUL. A WTRU may receive in a SIB (e.g., SIB5) the SUL related cell-selection parameters. The WTRU may receive a list (interFreqNeighCellList_SUL) that indicates the cells with SUL related cell-selection parameters for which the WTRU may apply the SUL specific cell selection parameters. The WTRU may receive in a SIB (e.g., SIB5) a list mapped to IntraFreqNeighCellList indicating, for example, 0 for the neighboring cells not supporting SUL and 1 for the cells of the list supporting SUL, and/or a field indicating which cell-specific parameters are applied if the neighboring cell supports SUL); or 
performing, by the terminal device, cell selection or cell reselection based on the second parameter when the terminal device does not support SUL carrier transmission (see paragraphs [00058]: If the cell is not configured with a SUL or the WTRU does not support SUL communication for the frequency of the cell, then the WTRU may determine suitability of the cell using second cell suitability criteria. Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0106]: If a WTRU is camped on a cell without SUL, the WTRU may use cell reselection parameters associated with a cell without SUL. Such difference may allow a WTRU to initiate intra-frequency measurements more quickly (e.g., to account for reduced UL coverage) when a cell does not support SUL). 
Consider claim 2. Freda teaches claim 1 and further discloses wherein the performing, by the terminal device, cell selection or cell reselection based on the first parameter when the terminal device supports SUL carrier transmission comprises: determining, based on the first parameter, whether to camp on the first cell, or whether to reselect to the first cell (see paragraphs [0005]: ... Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0085]: ... Thresh_1 may indicate a threshold (e.g., cell quality threshold, such as RSRP) that the WTRU 306 uses when determining whether to stay camped within cell 302 or reselect to the SUL of cell 304...; [0089]: ... As noted above, in 406, 408, 414, 416, and 418, the WTRU may perform an evaluation and/or selection /reselection procedure, for example, using values determined during 402, 404, 410, and/or 412).
Consider claim 3. Freda teaches claim 1 and further discloses determining, based on the second parameter, whether to camp on the first cell, or whether to reselect to the first cell (see paragraphs [0005]: ... Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0085]: ... Thresh_1 may indicate a threshold (e.g., cell quality threshold, such as RSRP) that the WTRU 306 uses when determining whether to stay camped within cell 302 or reselect to the SUL of cell 304...; [0089]: ... As noted above, in 406, 408, 414, 416, and 418, the WTRU may perform an evaluation and/or selection /reselection procedure, for example, using values determined during 402, 404, 410, and/or 412).
Consider claim 4. Freda teaches claim 2 and further suggests wherein the determining, based on the first parameter, whether to camp on the first cell, or whether to reselect to the first cell comprises: determining, based on Srxlev_1, whether to camp on the first cell, or whether to reselect to the first cell, wherein the Srxlev_1=Q.sub.rxlevmeas-(Q.sub.rxlevmin-Q.sub.rxlevminoffset-Offset_1)-P- compensation, wherein the Q.sub.rxlevmeas is a received signal strength value measured by the terminal device and the received signal strength value is measured reference signal receiving power (RSRP), wherein the Q.sub.rxlevmin is indicated by the first parameter, wherein the Q.sub.rxlevminoffset is a parameter that has an offset to Q.sub.rxlevmin, wherein the Offset_1 is an offset value and the offset value is set by a network device based on a capability of the terminal device or a configuration of the network device, wherein the Pcompensation is a larger value in (P.sub.EMAX-P.sub.UMAX) or 0, wherein P.sub.EMAX is maximum allowed transmit power, and wherein P.sub.UMAX refers to maximum output power (see paragraphs [0082], [0083], [0092], [0097], [0098], [0102]-[0104]).
Consider claim 5. Freda teaches claim 1 and further discloses wherein the first cell is a serving cell or a neighboring cell of the terminal device (see paragraphs [0007], [0044], [0045], [0075], [0086]-[0089], [0107], [0110]).
Consider claim 6. Freda teaches claim 1 and further discloses wherein a value of the first parameter is less than a value of the second parameter (see paragraphs [0084]: ... A WTRU 204 may camp on the SUL when RSRP<SUL_threshold (e.g., when RSRP of the RUL is <SUL_threshold); [0089]: ... when determining SUL support on neighbors and target cells at 410, the WTRU may determine whether the WTRU supports SUL on a Neighbor Cell and/or whether the DL_RSRP<Thresh_1. If the WTRU supports SUL on the cell and if DL_RSRP<Thresh_1...).
Consider claim 7. Freda teaches claim 1 and further discloses determining, based on the broadcast information by the terminal device, that a frequency band of the first cell comprises an SUL frequency band (see paragraphs [0005], [0007], [0073], [0079], [0081], [0084], [0086]-[0088], [0091], [0097], [0101], [0105], [0106], [0112], [0114], [0118], [0121], [0130], [0133], [0195], [0197], [0248], [249]).
Claim 8 discloses a method performed by the network device network device sending the information received by the terminal executing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 9. Freda teaches claim 8 and further discloses wherein the first cell is a serving cell or a neighboring cell of the terminal device (see paragraphs [0007], [0044], [0045], [0075], [0086]-[0089], [0107], [0110]).
Consider claim 10. Freda teaches claim 8 and further discloses wherein a value of the first parameter is less than a value of the second parameter (see paragraphs [0084]: ... A WTRU 204 may camp on the SUL when RSRP<SUL_threshold (e.g., when RSRP of the RUL is <SUL_threshold); [0089]: ... when determining SUL support on neighbors and target cells at 410, the WTRU may determine whether the WTRU supports SUL on a Neighbor Cell and/or whether the DL_RSRP<Thresh_1. If the WTRU supports SUL on the cell and if DL_RSRP<Thresh_1...).
Claim 11 discloses an apparatus/terminal for executing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 12. Freda teaches claim 11 and further discloses wherein the performing cell selection or cell reselection based on the first parameter when the apparatus supports SUL carrier transmission comprises: determining, based on the first parameter, whether to camp on the first cell, or whether to reselect to the first cell (see paragraphs [0005]: ... Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0085]: ... Thresh_1 may indicate a threshold (e.g., cell quality threshold, such as RSRP) that the WTRU 306 uses when determining whether to stay camped within cell 302 or reselect to the SUL of cell 304...; [0089]: ... As noted above, in 406, 408, 414, 416, and 418, the WTRU may perform an evaluation and/or selection /reselection procedure, for example, using values determined during 402, 404, 410, and/or 412).
Consider claim 13. Freda teaches claim 11 and further discloses determining, based on the second parameter, whether to camp on the first cell, or whether to reselect to the first cell (see paragraphs [0005]: ... Thereafter, the WTRU may select the cell based on the determined suitability of the cell, and camp on the selected cell; [0085]: ... Thresh_1 may indicate a threshold (e.g., cell quality threshold, such as RSRP) that the WTRU 306 uses when determining whether to stay camped within cell 302 or reselect to the SUL of cell 304...; [0089]: ... As noted above, in 406, 408, 414, 416, and 418, the WTRU may perform an evaluation and/or selection /reselection procedure, for example, using values determined during 402, 404, 410, and/or 412).
Consider claim 14. Freda teaches claim 13 and further suggests determining, based on Srxlev, whether to camp on the first cell, or whether to reselect to the first cell, wherein the Srxlev_1=Q.sub.rxlevmeas-(Q.sub.rxlevmin-Q.sub.rxlevminoffset-Offset_1)-P- compensation, wherein the Q.sub.rxlevmeas is a received signal strength value measured by the apparatus and the received signal strength value is measured reference signal receiving power (RSRP), wherein the Q.sub.rxlevmin is indicated by the second parameter, wherein the Q.sub.rxlevminoffset is a parameter that has an offset to Q.sub.rxlevmin, wherein the Offset_1 is an offset value and the offset value is set by a network device based on a capability of the apparatus or a configuration of the network device, wherein the Pcompensation is a larger value in (P.sub.EMAX-P.sub.UMAX) or 0, wherein P.sub.EMAX is maximum allowed transmit power, and wherein P.sub.UMAX refers to maximum output power (see paragraphs [0082], [0083], [0092], [0097], [0098], [0102]-[0104]).
Consider claim 15. Freda teaches claim 11 and further discloses wherein the first cell is a serving cell or a neighboring cell of the apparatus (see paragraphs [0007], [0044], [0045], [0075], [0086]-[0089], [0107], [0110]).
Consider claim 16. Freda teaches claim 11 and further discloses wherein a value of the first parameter is less than a value of the second parameter (see paragraphs [0084]: ... A WTRU 204 may camp on the SUL when RSRP<SUL_threshold (e.g., when RSRP of the RUL is <SUL_threshold); [0089]: ... when determining SUL support on neighbors and target cells at 410, the WTRU may determine whether the WTRU supports SUL on a Neighbor Cell and/or whether the DL_RSRP<Thresh_1. If the WTRU supports SUL on the cell and if DL_RSRP<Thresh_1...).
Consider claim 17. Freda teaches claim 11 and further discloses wherein the computer program enables the apparatus to further perform: determining, based on the broadcast information, that a frequency band of the first cell comprises an SUL frequency band (see paragraphs [0005], [0007], [0073], [0079], [0081], [0084], [0086]-[0088], [0091], [0097], [0101], [0105], [0106], [0112], [0114], [0118], [0121], [0130], [0133], [0195], [0197], [0248], [249]).
Claim 18 discloses an apparatus/ network device for executing the method of claim 8; therefore, similar rejection rationale applies.
Consider claim 19. Freda teaches claim 18 and further discloses wherein the first cell is a serving cell or a neighboring cell of the terminal device (see paragraphs [0007], [0044], [0045], [0075], [0086]-[0089], [0107], [0110]).
Consider claim 20. Freda teaches claim 18 and further discloses wherein a value of the first parameter is less than a value of the second parameter (see paragraphs [0084]: ... A WTRU 204 may camp on the SUL when RSRP<SUL_threshold (e.g., when RSRP of the RUL is <SUL_threshold); [0089]: ... when determining SUL support on neighbors and target cells at 410, the WTRU may determine whether the WTRU supports SUL on a Neighbor Cell and/or whether the DL_RSRP<Thresh_1. If the WTRU supports SUL on the cell and if DL_RSRP<Thresh_1...).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., cell reselection involving supplementary uplink frequency.
US 20200280913 A1		US 10687339 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 21, 2021